DETAILED ACTION
Status of Application
Receipt of the Claims and Remarks filed on 9/10/2021 is acknowledged.
Claims 7-10, 12-14, and 16 are withdrawn.
Claims 18-27 are cancelled.
Claims 1-6, 11, 15, 17, 28, and 29 are included in the prosecution.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 	Applicant’s arguments on pages 4-6 of the remarks regarding the rejections under 35 USC 103 have been fully considered and are persuasive.
 Therefore the previous rejections under 35 USC 103 have been withdrawn.
 	However, upon further consideration, examiner now incorporates the teachings of Ko et al. (US20080213350A1) as an additional reference.
 	Applicant’s arguments regarding unexpected and surprising results are have been fully considered but are not persuasive.
 	The instant specification discusses ““Because complex formation can reduce access to the therapeutic agent, formation of such a complex reduces release, and thereby toxicity, of the therapeutic agent,” however this is not unexpected because extended release formulations depend on such complex formation and reduction of toxicity is well established.
 	Since the new grounds of rejection are not necessitated by amendment, this action is made NON-FINAL.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or  nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-6, 11, 15-17 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lobovkina et al. (US 20130243848 A1) hereinafter Lobovkina in view of Berry et al. (US 20080311040 A1) hereinafter Berry and Ko et al. (US20080213350A1) hereinafter Ko.
 	Lobovkina is drawn to nanoparticles and compositions for the sustained release of an agent, such as a small interfering RNA (siRNA) from the nanoparticle (abstract and claims 1-15).
 	Regarding claims 1, 11, 28, and 29, Lobovkina discloses nanoparticles comprising siRNA (abstract), and discloses a nanoparticle including a siRNA-cationic lipid conjugate, wherein the nanoparticle has a lipid monolayer enclosing the nanoparticle core, wherein the siRNA-cationic lipid conjugate is disposed within the nanoparticle core (claim 2). Lobovkina discloses a nanoparticle with a liquid lipid core comprising DC-Cholesterol (lipid core comprising a sterol) (claims 15, 9, 2). Lobovkina discloses wherein the lipid monolayer is lecithin (claims 11, 9, 2).
	 Lobovkina does not explicitly disclose a complex comprising a first and a second therapeutic agent.
 	However, Berry is drawn to chemically modified, linked double-stranded (ds)RNA compositions that comprise a conjugation or a complex with one or more small molecule drugs (abstract).
 	Berry discloses the compositions can further contain a targeting molecule. The targeting molecule can be physically linked to an active agent or a cationic polymer by any of the methods known in the art. A targeting molecule is any molecule which is specific for a particular cell or tissue and which can be used to direct a nanoparticle containing the active agent; or a conjugate of the active agent with a cationic polymer to the cell or tissue [0419].
 	Berry discloses methotrexate-siRNA Conjugate [0503].
 	Ko is drawn to complexes of nucleic acid and cationic polymer, which are encapsulated in liposomes for the purpose of delivering nucleic acid and methods for producing encapsulated complexes (abstract and claims 1-27).
 	Ko discloses a method for producing a complex comprising a nucleic acid and a polymer (“nucleic acid/polymer complex”), preferably including a negatively charged nucleic acid, most preferably DNA or RNA, and a positively charged polymer, most preferably PEI. This nucleic acid/polymer complex may then be encapsulated in a liposome, preferably a PEG-stabilized (polyethylene glycol-stabilized) liposome to form a liposome-encapsulated nucleic acid/polymer complex.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nanoparticle as previously disclosed by Lobovkina, to comprise a core comprising a siRNA with another therapeutic, as previously disclosed by Berry, wherein the core is a complex of two therapeutics, as previously disclosed by Ko, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Lobovkina, Berry, and Ko are in the field of RNA therapy, and Berry discloses RNA compositions that comprise a complex with one or more small molecule drugs (abstract), and nanoparticles containing a conjugate of the active agent [0419], and Ko discloses a method for complexing a nucleic acid with a polymer, such as a cationic polymer, then encapsulating the complex in a liposome. Polymer/nucleic acid complexes encapsulated in liposomes according to the disclosed method have shown significantly decreased clearance and prolonged circulation time [0022], thus combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
 	Regarding claim 2, Lobovkina is drawn to nanoparticles comprising siRNA (abstract).
 	Regarding claim 3, Lobovkina discloses lipid-polyethyleneglycol conjugates (polyethyleneglycol conjugate is PEG conjugate, and thus an acid-sheddable PEG) (claims 11, 9, 2). 
 	Regarding claims 4-5, Lobovkina discloses wherein the lipid monolayer is lecithin (claims 11, 9, 2). 
 	Regarding claim 6, Lobovkina discloses a nanoparticle with a liquid lipid core comprising DC-Cholesterol (claims 15, 9, 2).
 	Regarding claim 15, Lobovkina discloses nanoparticles (abstract), and discloses utilization of nanoparticles engineered for slow, sustained and controlled release of functional siRNA may decrease the frequency of treatment and lead to more effective therapies. To overcome the previously mentioned delivery challenges, lipid-based delivery systems, such as stable nucleic acid-lipid particle (SNALP), have been employed to mask the negative charges on the siRNA phosphodiester backbone and facilitate uptake (masking negative charge would give an overall neutral charge) [0003].
 	Regarding claim 16, Berry discloses during the formation of the conjugates, the ratio of siRNA to non-siRNA lies in range of 1:1000 to 1000:1. Similarly, the ratio of the individual siRNA species can be adjusted as desired (encompasses the ratio of cationic agent to the therapeutic agent in weight percent of at least 1.0:1) [0019].
 	Regarding claim 17, Lobovkina discloses nanoparticle can have a diameter of about 150 to 800 nm (overlaps with a diameter of 300 nm or less) [0036].

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615